DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because western blots in figure 1B, 2C and 3A are over exposed and cannot be evaluated.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - This application contains sequence disclosures in accordance with the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR 1.821 - 1.825.
The sequence disclosures are located in [0083].
Required response – Applicant must provide:
A "Sequence Listing" part of the disclosure, as described above in item 1); as well as
An amendment specifically directing entry of the "Sequence Listing" part of the disclosure into the application in accordance with 1.825(b)(2); 
A statement that the "Sequence Listing" includes no new matter in accordance with 1.825(b)(5); and
A statement that indicates support for the amendment in the application, as filed, as required by 37 CFR 1.825(b)(4).
If the "Sequence Listing" part of the disclosure is submitted according to item 1) a) or b) above, Applicant must also provide: 
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter; 
If the "Sequence Listing" part of the disclosure is submitted according to item 1) b), c), or d) above, Applicant must also provide: 
A replacement CRF in accordance with 1.825(b)(6); and
Statement according to item 2) a) or b) above. 

Specification
The disclosure is objected to because of the following informalities:
C-KRAB is not defined on or before its first appearance in the text on page 7, line 2.
EF1α is misspelled as EF1rz on page 26.
SEQ ID NO. 10 and SEQ ID NO. 12 are referred to as nucleic acids in [0044] and [0046] respectively. These are amino acid sequences.  
Appropriate correction is required.



Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitations “6 to about 60 amino acids” and “15 to about 22 amino acids” are unclear since the claimed invention is to a nucleic acid sequence. For the purpose of compact prosecution, these limitations will be considered as “6 to about 60 nucleotides” and “15 to about 22 nucleotides”.
Regarding claim 3, it recites the limitation "SaCas9".  There is insufficient antecedent basis for this limitation in the claim since claim 1 does not recite Cas9. For the purpose of compact prosecution, claim 3 will be interpreted as dependent on claim 2.
Regarding claim 10, it recites the limitation "linker".  There is insufficient antecedent basis for this limitation in the claim since claim 1 does not recite a linker. However, claim 1 does recite “a first linker” and “a second linker”. For the purpose of compact prosecution, claim 10 will be considered to recite the first linker.
Regarding claim 14, it recites the limitation "alpha helical linker".  There is insufficient antecedent basis for this limitation in the claim since claim 1 does not recite an alpha-helical linker. Furthermore, SEQ ID No. 10 recited in the claim is a flexible GS linker and not a alpha-helical linker. Since claim 1 does recite “a second linker”, for the purpose of compact prosecution, claim 14 will be considered to recite the second linker.
Claims 2-20 are rejected due to their dependence on claim 1. 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7, 8 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 7 and 8, they recite a SaCas12 and a SaCAs12H respectively. A skilled artisan would identify such an abbreviation to mean Cas12 or Cas12H enzyme derived from Staphylococcus aureus bacterium however to date no such Cas12 has been disclosed as evidenced by Hajizadeh Dastjerdi et al. (The Expanding Class 2 CRISPR Toolbox: Diversity, Applicability, and Targeting Drawbacks. BioDrugs 33, 2019) specifically in section 3.2 about Cas12 enzymes and figure 1. Since no description in prior art or in the instant specification regarding the structural details of SaCas12 or SaCas12H is disclosed, it is not clear that the inventors had full possession of the invention at the time of filing. 
Regarding claim 16, it recites “an RNA Polymerase II promoter” as the second promoter for transcribing the guide RNA. The instant specification disclose U6 and 7SK as second promoters both of which are RNA Polymerase III promoters. A skilled artisan knows the functional differences between RNA Polymerases (RNAP) as evidenced by a recent review by Arimbasseri et al (Comparative overview of RNA polymerase II and III transcription cycles, with focus on RNA polymerase III termination and reinitiation. Transcription, Volume 5, December 2013) in which they state in the introduction: “RNAP II is responsible for transcription of most of the genes in eukaryotes, RNAP I transcribes multiple copies of the single gene for the large rRNA, and RNAP III transcribes short non-coding RNAs such as tRNAs, 5S rRNA, U6 snRNA and a limited number of others.” Therefore, prior art and the instant application utilize RNA polymerase III for the transcription of short non-coding RNAs such as guide RNAs. Since no description in the prior art or in the instant specification regarding use of RNA polymerase II as a promoter transcribing a guide RNA is disclosed, it is not clear that the inventors had full possession of the invention at the time of filing.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lau et al (Targeted Transgene Activation in the Brain Tissue by Systemic Delivery of Engineered AAV1 Expressing CRISPRa. Molecular Therapy: Nucleic Acids, Volume 16, June 2019, cited in IDS 3/17/2021) in view of Zhao et al (One-step homozygosity in precise gene editing by an improved CRISPR/Cas9 system. Cell Research, Volume 26(5), Epub 2016 Apr 8) and Zhang et al (US 20180312824A1, Effective Filing Date 2017-12-12) as evidenced by  Hajizadeh Dastjerdi et al. (The Expanding Class 2 CRISPR Toolbox: Diversity, Applicability, and Targeting Drawbacks. BioDrugs 33, 2019) and the Addgene plasmid #61594 Vector sequence map
Regarding claim 1, Lau teaches a nucleic acid encoding a dSaCas9 attached to a repressor domain from KRAB or SID4x or an activator domain from VP64 or VP160 via a 48 nucleotide nucleoplasmin NLS sequence, a pMecp2 promoter operably connected to dSaCas9 and a sgRNA connected to pU6 promoter (See Figure 1, Vectors C-F).
Lau does not teach a 15 to about 22 nucleotide linker (see 112b issue noted above) connecting Cas to NLS. 
Zhao teaches two different linkers that may be used to connect Cas9 to NLS (SRAD and GS linkers) in Figure 1A with the GS linker being 5 amino acids (~15 nucleotides) resulting in a Cas9 with much improved editing efficiency and precision (Figure 1B). Thus, it is obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to add a linker between Cas9 and NLS (as taught by Zhao) in the vector from Lau to yield a predictable result of nucleic acid which when expressed will result in a Cas9 with potentially improved editing efficiency and precision with a reasonable expectation of success. 
It is noteworthy, that although Zhao does not teach an alpha-helical linker, a skilled artisan recognizes a limited number of commonly used linkers that may be used between domains in a Cas fusion protein. A skilled artisan recognizes the need in the field to improve the editing efficiency and precision of Cas9 enzymes and Zhao teaches that the altering the NLS linkers in a Cas9 vector are potential solutions (Figure 1B and last sentence of the article). A list of linkers that can be used in Cas9 vectors is taught by Zhang in [0111], specifically see SEQ ID NO. 3: AEAAAKA. To this end, the instant specification also indicates on page 21 ([00106], lines 3-5) that the applicants replaced the “commonly used” “glycine-rich (GR) linker” with a “helical” “linker” to generate their nucleic acid. Therefore, it would be obvious to a person of ordinary skill in the art to try the known protein linkers from Zhang between Cas9 and NLS (as taught by Zhao) in the vector from Lau with a reasonable expectation of success in order to further improve the editing efficiency and precision of Cas9. 
Regarding claims 2-5, Lau teaches a dSaCas9 as part of the nucleic acid. Addgene plasmid #61594 was used by Lau to extract the dSaCas9 sequences as noted on page 645, left column in the “CRISPRa and CRISPRi pAAV Vector Backbone Construction” section (See Vector sequence map for Addgene #61594 for sequence details). This plasmid comprises of sequences identical to SEQ ID No. 1 and 3 of the instant claims. 
Regarding claim 6, Lau does not teach Cas12 as part of its nucleic acid however the claim only substitutes the Cas9 of Lau with Cas12 which is well known in the art as evidenced by Hajizadeh Dastjerdi (see Figure 1 for a listing of currently known Cas enzymes). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute Cas9 of Lau with Cas12 known in the art to yield a predictable result of the nucleic acid sequence of claim 6. 
Regarding claim 9, Lau teaches KRAB as a repressor domain in Figure 1, Vector E. 
Regarding claim 10 and 11, Lau teaches a 16 amino acid/48 nucleotide nucleoplasmin NLS linker between Cas and repressor domain (Figure 1, Vectors E and F). Addgene plasmid #61594 was used by Lau to extract the dSaCas9 sequences as noted on page 645, left column in the “CRISPRa and CRISPRi pAAV Vector Backbone Construction” section which has the nucleoplasmin NLS linker flanking the dSaCAs9 (See Vector sequence map for Addgene #61594 for sequence details). The instant specifications define “about” in [0075] to include +/- 20. Therefore, 16 amino acids is considered to read on  7 amino acids.
Regarding claims 12 and 13, Lau teaches several promoters with a range of nucleotide lengths on page 638, left column (Results, para 1, line 4 "a truncated version of the mouse Mecp2 promoter (235 bp, pMecp2)") and on page 646, right column (Methods, "Construction of iRFP720 and GFP Fusion Vectors", disclose 553bp CMV promoter, 476 bp hSyn promoter) that maybe used in their nucleic acid sequence. Furthermore, Zhang also teaches several promoters that may be operably linked to Cas9 in a nucleic acid such as a 40bp TBG promoter, 204bp CMV promoter, 380bp CMV enhancer and several more in [0146]. A skilled artisan recognizes that the ranges of nucleotide lengths for promoters disclosed in the prior art overlaps (for claim 12) or approaches (for claim 13) or is similar to (for claim 13) the nucleotide lengths recited in the claims such that a prima facie case of obviousness exists as noted in MPEP 2144.04 (I). The instant specification do not indicate the criticality of the promoter sequence length especially the criticality of it being between about 350 and about 375 nucleotides. 
Regarding claims 14, Lau does not teach a second linker (see 112b issue noted above). Zhang teaches a linker (GGGGS)3 in [0111] (SEQ ID No. 4) that matches SEQ ID No. 10 of the instant claims. As per claim 1, therefore,  to try the known protein linkers from Zhang between Cas9 and NLS (as taught by Zhao) in the vector from Lau with a reasonable expectation of success in order to further improve the editing efficiency and precision of Cas9. 
Regarding claim 15, Lau teaches an NLS sequence (see Sequence from Addgene plasmid #61594) that matches SEQ ID No. 12 of the instant claims. 
Regarding claim 17, Lau teaches a poly A domain (see Figure 1, Vectors with spA or short polyA).
Regarding claim 18, Lau teaches nucleic acids sequences of length between 4600-4700 base pairs (Figure 1 shows sequence lengths of each vector to be within this range).
Regarding claim 19 and 20, Lau teaches an AAV vector with the nucleic acid sequences shown in Figure 1 (Vectors). See Methods, Recombinant AAV production for incorporation of disclosed plasmids in AAVs. 


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATASHA DHAR whose telephone number is (571)272-1680. The examiner can normally be reached M-F 8am-4pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras Jr. can be reached on (571)272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATASHA DHAR/Examiner, Art Unit 1632                                                                                                                                                                                                        
/KARA D JOHNSON/Primary Examiner, Art Unit 1632